Exhibit 10.1

EXECUTION VERSION                    

 

 

 

STOCKHOLDERS AGREEMENT

by and between

FOX CORPORATION

and

THE MURDOCH FAMILY TRUST

Dated as of November 6, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I

 

OWNERSHIP AND ACQUISITION OF COVERED VOTING SECURITIES

 

Section 1.01.

  Murdoch Family Interests’ Ownership of Covered Voting Securities      1  

Section 1.02.

  Company Acquisition of Covered Voting Securities      2  

Section 1.03.

  Cooperation      2  

Section 1.04.

  Treatment of Excess Shares in Specified Circumstances      3  

Section 1.05.

  Notice of Distribution of Covered Voting Securities      3   ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.

  Representations and Warranties of the Company      4  

Section 2.02.

  Representations and Warranties of the Trust      4   ARTICLE III

 

DEFINITIONS

 

Section 3.01.

  Defined Terms      5   ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01.

  Notices      8  

Section 4.02.

  Amendments; No Waivers      9  

Section 4.03.

  Successors and Assigns; Parties in Interest      9  

Section 4.04.

  Governing Law; Consent to Jurisdiction      9  

Section 4.05.

  Counterparts      10  

Section 4.06.

  Specific Performance      10  

Section 4.07.

  Termination      10  

Section 4.08.

  Fees and Expenses      10  

Section 4.09.

  Severability      10  

Section 4.10.

  Effective Time      10  

Section 4.11.

  Entire Agreement      10  

Section 4.12.

  Interpretation      11  

Section 4.13.

  Headings      11  

 

- i -



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement, dated as of November 6, 2019 (this “Agreement”), is
by and between Fox Corporation, a Delaware corporation (the “Company”), and the
Murdoch Family Trust, a trust governed by the laws of Nevada and of which Cruden
Financial Services LLC is the sole trustee (the “Trust”). Each of the Company
and the Trust is referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, the Trust Beneficially Owns shares of the Company’s Class B Common
Stock, par value $0.01 per share (the “Class B Common Stock”); and

WHEREAS, the Parties desire to set forth certain agreements herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the Parties hereby
agree as follows:

ARTICLE I

OWNERSHIP AND ACQUISITION OF COVERED VOTING SECURITIES

Section 1.01.    Murdoch Family Interests’ Ownership of Covered Voting
Securities.

(a)      The Trust agrees that it and its Subsidiaries, if any, shall not,
during the term of this Agreement, directly or indirectly, alone or in concert
with others, own, acquire, offer to acquire, or agree or enter into any
understanding or arrangement to acquire, whether by purchase, tender or exchange
offer, merger, through the acquisition of control of another Person, by joining
a partnership, syndicate or other group (including any group of Persons that
would be treated as a single “person” under Section 13(d) of the Exchange Act),
through a voting agreement, proxy, swap or hedging or other derivative
transactions or otherwise, any Covered Voting Securities or any rights
(including voting rights) decoupled from the underlying Covered Voting
Securities that to the Trust’s Knowledge would result in, or following which,
the (a) the Murdoch Family Interests and (b) any other Person(s) (i) acting in
concert or having any agreement, arrangement or understanding with the Trust or
(ii) that is a member of any partnership, syndicate or other group (including
any group of Persons that would be treated as a single “person” under
Section 13(d) of the Exchange Act) with the Trust, in the case of each of
clauses (i) and (ii), in respect of Covered Voting Securities (any of the
Persons described in this clause (b), a “Group Member”), collectively having
Beneficial Ownership of Covered Voting Securities in the aggregate representing
more than 44.0% of the voting power of the Company Full Voting Shares
outstanding at such time (the “Ownership Threshold”), or that to the Trust’s
Knowledge would result in an increase in the Trust’s Beneficial Ownership of
Class B Common Stock in excess of the Annual Threshold in any twelve (12)-month
period.

(b)      The foregoing notwithstanding, the Trust may request, on a confidential
basis, that the Company approve in advance an action that would otherwise not be
permitted pursuant to Section 1.01(a). Any such approval may be provided on
behalf of the Company by, and only by, a majority vote of the Independent
Directors or a majority vote of the members of a Company Independent Committee
(such vote, in either case, “Independent Approval”), and such approval may be
granted or denied in such Independent Directors’ or Company Independent

 

- 1 -



--------------------------------------------------------------------------------

Committee’s sole discretion. No Independent Approval shall be required pursuant
to this Agreement to effect any transaction in respect of which the holders of
shares of Class A Common Stock are entitled to vote pursuant to Article IV,
Section 4(a)(i)(1)(C) of the Company’s Amended and Restated Certificate of
Incorporation and as to which the requisite stockholder approval is obtained.

Section 1.02.    Company Acquisition of Covered Voting Securities. The Company
agrees that it shall not, and shall cause its Subsidiaries not to, directly or
indirectly, acquire or agree to acquire by share repurchase, tender or exchange
offer or other similar action, Covered Voting Securities if, to the Company’s
Knowledge, such acquisition or agreement would:

(a)      result in the Murdoch Family Interests and Group Members collectively
having Beneficial Ownership of Covered Voting Securities in the aggregate
representing more than the Ownership Threshold; or

(b)      when combined with all other acquisitions of Covered Voting Securities
by the Company and the Trust during the twelve (12)-month period immediately
prior to the applicable acquisition or agreement, result in the percentage of
outstanding shares of Class B Common Stock Beneficially Owned in the aggregate
by the Trust to increase by more than 1.75% (calculated in a manner consistent
with the rules and regulations of the Commission, the “Annual Threshold”) in
such twelve (12)-month period.

Section 1.03.    Cooperation.

(a)      To the extent such information is not publicly disclosed, the Company
shall promptly inform the Trust, on a confidential basis, regarding any
acquisitions by the Company or its Subsidiaries of Class B Common Stock.

(b)      To the extent such information is not publicly disclosed, the Trust
shall promptly inform the Company, on a confidential basis, regarding any
acquisitions or dispositions of Beneficial Ownership of Covered Voting
Securities by the Trust, or to the Trust’s Knowledge, any Group Member.

(c)      In connection with the record date for each meeting of stockholders of
the Company during the period that this Agreement is in effect, the Trust will
seek to confirm with each Murdoch Individual, in each case as of such record
date, (i) the Beneficial Ownership of Covered Voting Securities of such Murdoch
Individual and (ii) the Beneficial Ownership of Covered Voting Securities of
each Murdoch Covered Person with respect to such Murdoch Individual (clauses
(i) and (ii) collectively, the “Requested Information”). The Trust will report
the results of such confirmation (including, if applicable, any failures of a
Murdoch Individual to respond) in writing to the Company, together with the
Beneficial Ownership of Covered Voting Securities of the Trust and, to the
Trust’s Knowledge, any Group Member, as of such record date, on the earlier of
the (x) tenth (10th) business day following such record date and (y) date that
is two (2) business days prior to the applicable meeting of the Company’s
stockholders.

(d)      Upon the written request of the Company, the Trust will from time to
time seek to confirm with each Murdoch Individual the Requested Information for
such Murdoch Individual and each Murdoch Covered Person as of a date identified
by the Company, and

 

- 2 -



--------------------------------------------------------------------------------

provide the Requested Information to the Company, together with the Beneficial
Ownership of the Trust and, to the Trust’s Knowledge, any Group Member, as
promptly as reasonably practicable following such request, if the Company:

(i)      is required by any Governmental Authority to provide updated
information with respect to such Requested Information;

(ii)      reasonably deems it necessary to determine the Beneficial Ownership of
any of the Murdoch Family Interests or any Group Member to ensure that a
proposed repurchase of Covered Voting Securities does not result in (x) the
Murdoch Family Interests, together with any Group Member, having Beneficial
Ownership in excess of the Ownership Threshold or (y) the Trust having
Beneficial Ownership in excess of the Annual Threshold; or

(iii)    reasonably deems it necessary to determine compliance with
Section 1.04.

(e)      If the Trust or the Company reasonably believes there may have been a
material change in the Beneficial Ownership of any Covered Voting Securities by
any Murdoch Individual or any Murdoch Covered Person, the Trust will seek to
confirm (on the request of the Company, if applicable) the Requested Information
and report the results of such confirmation (including, if applicable, any
failures of a Murdoch Individual to respond) in writing to the Company as
promptly as reasonably practicable.

(f)      The Company and the Trust agree to keep confidential any Requested
Information reported to the Company, except as required by Law.

Section 1.04.      Treatment of Excess Shares in Specified Circumstances. In the
event that, as of the record date for any annual or special meeting of
stockholders of the Company, to the Trust’s Knowledge the aggregate Beneficial
Ownership of Covered Voting Securities by the Murdoch Family Interests exceeds
the Ownership Threshold, (such excess number of Covered Voting Securities, the
“Excess Shares”), the Trust will cause such Excess Shares (a) not to be voted on
any matter at such meeting of the Company’s stockholders to the extent that the
sum of (i) the votes of the Covered Voting Securities Beneficially Owned by the
Trust on such matter and (ii) the votes of the Covered Securities Beneficially
Owned by any other Murdoch Family Interest that are voted for the same outcome
on such matter as the votes in clause (i) (to the extent known to the Company or
the Trust) would exceed the Ownership Threshold; or (b) to be voted otherwise in
the discretion of the Trust (subject to compliance with clause (a)).

Section 1.05.      Notice of Distribution of Covered Voting Securities. Not less
than four (4) months (or such shorter period as may be authorized by Independent
Approval) prior to any distribution by the Trust of Covered Voting Securities of
the type described in Section 4.07, the Trust shall provide written notice to
the Company (a “Distribution Notice”), which Distribution Notice shall set forth
(a) the Trust’s good faith estimate of the anticipated date of such distribution
and (b) the Trust’s plan to effect such distribution, including, if such
distribution is not effected through a dispersed public offering, the identities
of the Persons anticipated to

 

- 3 -



--------------------------------------------------------------------------------

receive Covered Voting Securities in such distribution and the number of Covered
Voting Securities expected to be received by each such Person.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.01.    Representations and Warranties of the Company. The Company
represents and warrants to the Trust that: (a) the Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has the corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder; (b) the execution and delivery of
this Agreement by the Company and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action on the part of the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement or the performance by
the Company of its obligations hereunder; (c) this Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, and, assuming this Agreement constitutes a valid and
binding obligation of the Trust, is enforceable against the Company in
accordance with its terms (subject to the limitation of such enforcement by
(i) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
creditors’ rights generally or (ii) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law); and (d) none of the execution, delivery and performance of this
Agreement by the Company constitutes a breach or violation of or conflicts with
the Company’s certificate of incorporation or bylaws or any material agreement
to which the Company is a party.

Section 2.02.    Representations and Warranties of the Trust. The Trust
represents and warrants to the Company that: (a) the Trust is a trust duly
organized, validly existing and in good standing under the Laws of the State of
Nevada and has the corporate, trust or other power and authority to enter into
this Agreement and to carry out its obligations hereunder; (b) the execution and
delivery of this Agreement by the Trust and the performance by the Trust of its
obligations hereunder have been duly authorized by all necessary corporate,
trust or other action on the part of the Trust and no other proceedings on the
part of the Trust are necessary to authorize this Agreement or the performance
of the Trust of its obligations hereunder; (c) this Agreement has been duly
executed and delivered by the Trust and constitutes a valid and binding
obligation of the Trust, and, assuming this Agreement constitutes a valid and
binding obligation of the Company, is enforceable against the Trust in
accordance with its terms (subject to the limitation of such enforcement by
(i) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
creditors’ rights generally or (ii) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law); and (d) none of the execution, delivery and performance of this
Agreement by the Trust constitutes a breach or violation of or conflicts with
the Trust’s organizational documents.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

DEFINITIONS

Section 3.01.    Defined Terms. For purposes of this Agreement, the following
terms shall have the following meanings:

(a)      “Agreement” shall have the meaning set forth in the preamble to this
Agreement.

(b)      “Annual Threshold” shall have the meaning set forth in Section 1.02(b).

(c)      “Beneficial Ownership” or “Beneficially Own” shall have the meaning
given such term in Rule 13d-3 under the Exchange Act as of the date hereof,
except that for purposes of this Agreement (other than with respect to
measurement of the Annual Threshold) the words “within sixty days” in Rule
13d-3(d)(1)(i) shall not apply, to the effect that a Person shall be deemed to
be the Beneficial Owner of a security if that Person has the right to acquire
beneficial ownership of such security at any time, and shall include, for
purposes of this Agreement, any securities as to which such Person has an
agreement or understanding with regard to the voting thereof (excluding for the
avoidance of doubt, this Agreement).

(d)      “Board” shall mean the Board of Directors of the Company.

(e)      “business day” shall mean any day other than a Saturday, a Sunday or
any other day on which banks in New York, New York may, or are required to,
remain closed.

(f)      “Chosen Courts” shall have the meaning set forth in Section 4.04.

(g)      “Class A Common Stock” means the Company’s Class A Common Stock, par
value $0.01 per share.

(h)      “Class B Common Stock” shall have the meaning set forth in the recitals
to this Agreement.

(i)      “Commission” shall mean the Securities and Exchange Commission.

(j)      “Company” shall have the meaning set forth in the preamble to this
Agreement.

(k)      “Company Full Voting Shares” shall mean (a) the Class B Common Stock
and (b) any bonds, debentures, notes or other indebtedness or instruments or any
other shares of capital stock or other voting or equity securities of or
ownership interests in the Company that have voting rights similar to the voting
rights of the Class B Common Stock (and excluding, for the avoidance of doubt,
securities whose voting rights are essentially identical to those of the Class A
Common Stock as of the date of this Agreement); provided, that any determination
as to whether voting rights are “similar” or “substantially identical” shall be
made by Independent Approval.

 

- 5 -



--------------------------------------------------------------------------------

(l)      “Company Independent Committee” shall mean a committee of the Board
comprised solely of one or more of the Independent Directors serving on the
Board at the applicable time. For the avoidance of doubt, a Company Independent
Committee may be another committee of the Board of Directors comprised solely of
Independent Directors (such as the Audit Committee).

(m)      “Company’s Knowledge” shall mean the actual knowledge of the Company’s
Chief Executive Officer, Chief Financial Officer, Chief Operating Officer or
Chief Legal and Policy Officer (and, in each case, any future officer of the
Company with substantially similar responsibilities), other than, in each case,
any individual serving in such capacity who is a Murdoch Individual, a Murdoch
Covered Person or a trustee or beneficiary of the Trust or any of its
affiliates.

(n)      “Covered Voting Securities” shall mean the Class B Common Stock, any
other Company Full Voting Shares and any rights to subscribe for or calls or
securities or rights convertible into or exchangeable or exercisable for any
Class B Common Stock or other Company Full Voting Shares.

(o)      “Distribution Notice” shall have the meaning set forth in Section 1.05.

(p)      “Excess Shares” shall have the meaning set forth in Section 1.04.

(q)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

(r)      “Governmental Authority” shall mean any supranational, national,
federal, state, provincial county, local or municipal government, or other
political subdivision thereof, or any court, tribunal or arbitral body and any
entity exercising executive, legislative, judicial, regulatory, taxing,
administrative, prosecutorial or arbitral functions of or pertaining to
government, domestic or foreign, including, for the avoidance of doubt, the
Commission and any stock exchange.

(s)      “Group Member” shall have the meaning set forth in Section 1.01(a).

(t)      “Independent Approval” shall have the meaning set forth in
Section 1.01(b).

(u)      “Independent Directors” shall mean members of the Board who are (i)
“independent directors” as defined by the rules of the applicable stock
exchange(s) on which the Class B Common Stock or any other shares of the
Company’s common stock are listed at the applicable time, (ii) independent
(within the meaning of the corporate law of the state of Delaware, including the
Delaware common law) of any Murdoch Family Interest and any Group Member,
(iii) not trustees or beneficiaries of the Trust or any of its affiliates;
(iv) not members of the management of the Company or any Murdoch Family
Interest, Group Member or Person over which any Murdoch Family Interest or Group
Member exercises direct or indirect control and (v) otherwise disinterested
(within the meaning of the corporate law of the state of Delaware, including the
Delaware common law) in any decision contemplated by this Agreement to be
determined by Independent Approval.

 

- 6 -



--------------------------------------------------------------------------------

(v)      “Law” shall mean all supranational, national, federal, state,
provincial, county, local, municipal or other laws, statutes, ordinances,
regulations and rules of any Governmental Authority (including the rules and
regulations of the Commission and applicable stock exchange rules), and all
judgments, orders, writs, awards, preliminary or permanent injunctions or
decrees of any Governmental Authority.

(w)      “Litigation” shall have the meaning set forth in Section 4.04.

(x)      “Murdoch Covered Person” means, with respect to any Murdoch Individual:
(i) any Person (A) a significant purpose of which Person is to invest in, manage
or otherwise acquire Beneficial Ownership of Covered Voting Securities and of
which such Murdoch Individual or spouse or lineal descendant thereof is,
directly or indirectly, a member, equity holder, partner or beneficiary or
(B) as to which such Murdoch Individual or spouse or lineal descendent thereof
is an officer, director, general partner, trustee or similar senior executive or
manager; (ii) the spouse of such Murdoch Individual; or (iii) the lineal
descendants of such Murdoch Individual or such Murdoch Individual’s spouse.
Lineal descendants shall include adopted Persons.

(y)      “Murdoch Family Interests” shall mean (i) the Trust, (ii) the Murdoch
Individuals and (iii) the Murdoch Covered Persons.

(z)      “Murdoch Individual” shall mean K. Rupert Murdoch and each of the
children of K. Rupert Murdoch.

(aa)      “Ownership Threshold” shall have the meaning set forth in
Section 1.01(a).

(bb)      “Parties” shall have the meaning set forth in the preamble to this
Agreement.

(cc)      “Person” shall mean any individual, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization,
other entity, government or department or agency of a government.

(dd)      “Requested Information” shall have the meaning set forth in
Section 1.03(c).

(ee)      “Subsidiary” shall mean, as to any Person, any corporation or other
Person at least a majority of the shares of stock or other ownership interests
of which having general voting power under ordinary circumstances to elect a
majority of the board of directors or similar governing body of such corporation
or other entity (irrespective of whether or not at the time stock or ownership
interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency) is, at the time as of which the
determination is being made, owned by such Person, or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.

(ff)      “Trust” shall have the meaning set forth in the preamble to this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(gg)      “Trust’s Knowledge” shall mean the actual knowledge of Arthur M.
Siskind or David F. DeVoe, or such successor individuals as the Parties shall
agree.

ARTICLE IV

MISCELLANEOUS

Section 4.01.    Notices. Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given (a) when delivered in
person, (b) upon transmission by electronic mail as evidenced by confirmation of
transmission to the sender (but only if followed by transmittal of a copy
thereof by (i) national overnight courier or (ii) hand delivery with receipt, in
each case, for delivery by the second business day following such electronic
mail or facsimile transmission), (c) on receipt after dispatch by registered or
certified mail, postage prepaid and addressed, or (d) on the next business day
if transmitted by national overnight courier, in each case as set forth to the
parties as set forth below:

if to the Trust, to:

Murdoch Family Trust

c/o Arthur M. Siskind

1211 Avenue of the Americas

31st Floor

New York, NY 10036

Email: Arthur.Siskind@Fox.com

with a copy to:

Covington & Burling LLP

620 Eight Avenue

New York, NY 10018-1405

Attention:    Tom Kuhn, Esq.

Email:          tkuhn@covington.com

if to the Company, to:

Fox Corporation

1211 Avenue of the Americas

New York, NY 10036

Attention: Chief Legal and Policy Officer

 

- 8 -



--------------------------------------------------------------------------------

Email:        viet.dinh@fox.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:    Andrew J. Nussbaum, Esq.

Email:          AJNussbaum@wlrk.com

or such other address, email address or facsimile number as such Party may
hereafter specify by like notice to the other Parties hereto.

Section 4.02.    Amendments; No Waivers.

(a)      Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Trust and the Company, or in the case of a waiver, by the
Trust, if the waiver is to be effective against the Trust, or by the Company, if
the waiver is to be effective against the Company. Any amendment or waiver by
the Company shall be authorized by Independent Approval.

(b)      No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

Section 4.03.    Successors and Assigns; Parties in Interest. Neither this
Agreement nor any of the rights or obligations under this Agreement shall be
assigned, in whole or in part, by any Party without the prior written consent of
the other Party (in the case of the Company, with such assignment or such
consent to assignment being authorized by Independent Approval). Subject to the
foregoing, the provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer
any rights, remedies or causes of action under or by reason of this Agreement
upon any Person other than the Parties and their respective successors and
permitted assigns.

Section 4.04.    Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the internal Laws of the State of
Delaware, without giving effect to the principles of conflicts of Laws. Each of
the Parties hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, solely if the Delaware Court
of Chancery declines to accept jurisdiction over a particular matter, any state
or federal court within the State of Delaware) (the “Chosen Courts”), for any
action, proceeding or investigation in any court or before any Governmental
Authority (“Litigation”) arising out of or relating to this Agreement and the
matters contemplated hereby and further agrees that service of any process,
summons, notice or document by U.S. mail to its address set

 

- 9 -



--------------------------------------------------------------------------------

forth in this Agreement shall be effective service of process for any Litigation
brought against it in any such court. Each of the Parties hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation
arising out of this Agreement or the matters contemplated hereby in the Chosen
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such Litigation brought in any such
court has been brought in an inconvenient forum. Each of the Parties irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Law,
any and all rights to trial by jury in connection with any Litigation arising
out of or relating to this Agreement or the matters contemplated hereby.

Section 4.05.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 4.06.    Specific Performance. The Parties each acknowledge and agree
that the Parties’ respective remedies at Law for a breach or threatened breach
of any of the provisions of this Agreement would be inadequate and, in
recognition of that fact, agree that, in the event of a breach or threatened
breach by the Trust, on the one hand, or the Company, on the other hand, of the
provisions of this Agreement, in addition to any remedies at Law, the Company
and the Trust, respectively, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.

Section 4.07.    Termination. This Agreement shall terminate and be of no
further force and effect for all Parties upon the distribution by the Trust of
all or substantially all of the Covered Voting Securities Beneficially Owned by
the Trust (including in connection with the dissolution or winding-up of the
Trust); provided, that the Trust has complied with the notice requirement set
forth in Section 1.05.

Section 4.08.    Fees and Expenses.    The Company shall bear the cost of any
reasonable and documented fees and expenses (including any governmental filing
fees) incurred directly by the Trust in connection with the negotiation and
execution of this Agreement (or the repurchase by the Company of any Class B
Common Stock) and any third-party stockholder or derivative claim arising as a
result of the execution and announcement of this Agreement (or the repurchase by
the Company of any Class B Common Stock).

Section 4.09.    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided that the Parties shall
negotiate in good faith to attempt to place the Parties in the same position as
they would have been in had such provision not been held to be invalid, void or
unenforceable.

Section 4.10.    Effective Time. This Agreement shall be effective as of the
date hereof.

Section 4.11.    Entire Agreement. This Agreement embodies the complete
agreement and understanding between the Parties with respect to the subject
matter hereof and supersedes and

 

- 10 -



--------------------------------------------------------------------------------

preempts any prior understandings, agreements or representations by or between
the Parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 4.12.    Interpretation. References in this Agreement to Articles and
Sections shall be deemed to be references to Articles and Sections of this
Agreement, unless the context shall otherwise require. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of such agreement or instrument. Words in the
singular shall be held to include the plural and vice versa. References to
“written” or “in writing” include in electronic form. The word “or” shall not be
exclusive. The phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and not merely “if.” Each of the Parties has
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or burdening any party by virtue of the authorship of
any of the provisions in this Agreement. A reference to any Person includes such
Person’s successors and permitted assigns.

Section 4.13.    Headings. The titles of Articles and Sections of this Agreement
are for convenience only and shall not be interpreted to limit or otherwise
affect the provisions of this Agreement.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Stockholders Agreement to be
duly executed as of the day and year first above written.

 

FOX CORPORATION By  

/s/ Viet D. Dinh

  Name: Viet D. Dinh   Title:   Chief Legal and Policy Officer MURDOCH FAMILY
TRUST By   CRUDEN FINANCIAL SERVICES LLC, its sole trustee   Name: Arthur M.
Siskind   Title:   Vice-President By  

/s/ Arthur M. Siskind

[Signature Page to Stockholders Agreement]